Exhibit 10.23

THIS WARRANT, AND THE SECURITIES ISSUABLE UPON THE EXERCISE OF THIS WARRANT,
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“ACT”), OR ANY STATE SECURITIES LAWS. THEY MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED, OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
RELATED THERETO OR AN OPINION OF COUNSEL (WHICH MAY BE COMPANY COUNSEL)
REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED
UNDER THE ACT, OR ANY APPLICABLE STATE SECURITIES LAWS.

WARRANT AGREEMENT

To Purchase Shares of Preferred Stock of

ViewRay Incorporated

Dated as of December 16, 2013 (the “Effective Date”)

WHEREAS, ViewRay Incorporated, a Delaware corporation, has entered into a Loan
and Security Agreement of even date herewith (the “Loan Agreement”) with
Hercules Technology III, L.P., a Delaware limited partnership (the
“Warrantholder”), the several banks and other financial institutions or entities
from time to time parties thereto (collectively, referred to as “Lender”), and
Hercules Technology Growth Capital, Inc., a Maryland corporation, as agent for
the Lender; and

WHEREAS, the Company (as defined below) desires to grant to Warrantholder, in
consideration for, among other things, the financial accommodations provided for
in the Loan Agreement, the right to purchase shares of Preferred Stock (as
defined below) pursuant to this Warrant Agreement (the “Agreement”);

NOW, THEREFORE, in consideration of the Warrantholder executing and delivering
the Loan Agreement and providing the financial accommodations contemplated
therein, and in consideration of the mutual covenants and agreements contained
herein, the Company and Warrantholder agree as follows:

SECTION 1. GRANT OF THE RIGHT TO PURCHASE PREFERRED STOCK.

For value received, the Company hereby grants to the Warrantholder, and the
Warrantholder is entitled, upon the terms and subject to the conditions
hereinafter set forth, to subscribe for and purchase, from the Company up to
312,500 shares of the Preferred Stock (defined below). The Exercise Price of
such shares is subject to adjustment as provided in Section 8. As used herein,
the following terms shall have the following meanings:

“Act” means the Securities Act of 1933, as amended.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, controls or is controlled by or
is under common control with the Person specified.

 

1



--------------------------------------------------------------------------------

“Company” means ViewRay, Incorporated, a Delaware corporation, and any successor
or surviving entity that assumes the obligations of the Company under this
Agreement pursuant to Section 8(a).

“Charter” means the Company’s Articles of Incorporation, Certificate of
Incorporation or other constitutional document, as may be amended from time to
time.

“Common Stock” means the Company’s common stock, $0.01 par value per share.

“Eligible Assignee” means any Person (other than a natural person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
activities.

“Equity Round” means any non-public offering of equity securities by the
Company, after the Effective Date but prior to the consummation of an Initial
Public Offering in a transaction or series of related transactions principally
for equity financing purposes in which the cash is received by the Company
and/or debt of the Company is cancelled or converted in exchange for equity
securities of the Company at an effective price per share that is lower than
$2.40 per share as determined in good faith by the board of directors of the
Company based on relevant facts, economics and circumstances at the time of the
Next Round, after taking into consideration the rights, preferences and
privileges of such equity securities, including without limitation, liquidation
preferences, any options and/or warrants issued in connection with such
offering, pay to play provisions, original issue prices, liquidation multiples,
conversion rate, and anti-dilution protection available to such new securities
(for the avoidance of doubt, the parties hereby acknowledge and agree that the
seniority of such securities alone, shall not be deemed to cause such securities
to have an effective price per share that is lower than $2.40 per share).

“Exercise Price” means (a) if Preferred Stock means Series C Preferred Stock,
$2.40 per share, or (b) if Preferred Stock means Next Round Stock, the lowest
price per share of Next Round Stock paid by investors in the Next Round, in
either case subject to adjustment pursuant to Section 8.

“Initial Public Offering” means the initial underwritten public offering of the
Company’s Common Stock pursuant to a registration statement under the Act, which
public offering has been declared effective by the Securities and Exchange
Commission (“SEC”).

“Merger Event” means any sale, lease or other transfer of all or substantially
all assets of the Company or any merger or consolidation involving the Company
in which the Company is not the surviving entity, or in which the outstanding
shares of the Company’s capital stock are otherwise converted into or exchanged
for shares of preferred stock, other securities or property of another entity.

“Next Round” means the first subsequent Equity Round following the date of this
Agreement in which the Company issues and sells shares of its preferred stock
for aggregate gross cash proceeds of at least $5,000,000.

 

2



--------------------------------------------------------------------------------

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, other entity or government.

“Preferred Stock” means, at the election of the Warrantholder, (A) the Series C
Preferred Stock of the Company or (B) upon the closing of the Next Round, the
class and series of the preferred stock of the Company issued in Next Round
(such stock, the “Next Round Stock”), and, to the extent provided in
Sections 8(a) and (b), any other stock into or for which such Preferred Stock
may be converted or exchanged; provided that upon and after the occurrence of an
event which results in the automatic or voluntary conversion, redemption or
retirement of all (but not less than all) of the outstanding shares of such
Preferred Stock, including, without limitation, the consummation of an Initial
Public Offering of the Common Stock in which such a conversion occurs, then from
and after the date upon which such outstanding shares are so converted, redeemed
or retired, “Preferred Stock” shall mean the Common Stock.

“Purchase Price” means, with respect to any exercise of this Agreement, an
amount equal to the Exercise Price as of the relevant time multiplied by the
number of shares of Preferred Stock requested to be exercised under this
Agreement pursuant to such exercise.

SECTION 2. TERM OF THE AGREEMENT.

Except as otherwise provided for herein, the term of this Agreement and the
right to purchase Preferred Stock as granted herein (the “Warrant”) shall
commence on the Effective Date and shall be exercisable for a period ending upon
the later to occur of (i) ten (10) years from the Effective Date; or (ii) five
(5) years after the Initial Public Offering.

SECTION 3. EXERCISE OF THE PURCHASE RIGHTS.

(a) Exercise. The purchase rights set forth in this Agreement are exercisable by
the Warrantholder, in whole or in part, at any time, or from time to time, prior
to the expiration of the term set forth in Section 2, by tendering to the
Company at its principal office a notice of exercise in the form attached hereto
as Exhibit I (the “Notice of Exercise”), duly completed and executed. Promptly
upon receipt of the Notice of Exercise and the payment of the Purchase Price in
accordance with the terms set forth below, and in no event later than three
(3) days thereafter, the Company shall issue to the Warrantholder a certificate
for the number of shares of Preferred Stock purchased and shall execute the
acknowledgment of exercise in the form attached hereto as Exhibit II (the
“Acknowledgment of Exercise”) indicating the number of shares which remain
subject to future purchases, if any.

The Purchase Price may be paid at the Warrantholder’s election either (i) by
cash or check, or (ii) by surrender of all or a portion of the Warrant for
shares of Preferred Stock to be exercised under this Agreement and, if
applicable, an amended Agreement representing the remaining number of shares
purchasable hereunder, as determined below (“Net Issuance”). If the
Warrantholder elects the Net Issuance method, the Company will issue Preferred
Stock in accordance with the following formula:

 

3



--------------------------------------------------------------------------------

         X = Y(A - B)


            A

                  Where:    X =   
the number of shares of Preferred Stock to be issued to the Warrantholder.      
   Y =    the number of shares of Preferred Stock requested to be exercised
under
this Agreement.          A =    the fair market value of one (1) share of
Preferred Stock at the time of
issuance of such shares of Preferred Stock.          B =    the Exercise Price.
  

For purposes of the above calculation, current fair market value of Preferred
Stock shall mean with respect to each share of Preferred Stock:

(i) if the exercise is in connection with an Initial Public Offering, and if the
Company’s Registration Statement relating to such Initial Public Offering has
been declared effective by the SEC, then the fair market value per share shall
be the product of (x) the initial “Price to Public” of the Common Stock
specified in the final prospectus with respect to the offering and (y) the
number of shares of Common Stock into which each share of Preferred Stock is
convertible at the time of such exercise;

(ii) if the exercise is after, and not in connection with an Initial Public
Offering, and:

(A) if the Common Stock is traded on a securities exchange, the fair market
value shall be deemed to be the product of (x) the average of the closing prices
over a five (5) day period ending three days before the day the current fair
market value of the securities is being determined and (y) the number of shares
of Common Stock into which each share of Preferred Stock is convertible at the
time of such exercise; or

(B) if the Common Stock is traded over-the-counter, the fair market value shall
be deemed to be the product of (x) the average of the closing bid and asked
prices quoted on the NASDAQ system (or similar system) over the five (5) day
period ending three days before the day the current fair market value of the
securities is being determined and (y) the number of shares of Common Stock into
which each share of Preferred Stock is convertible at the time of such exercise;

(iii) if at any time the Common Stock is not listed on any securities exchange
or quoted in the NASDAQ National Market or the over-the-counter market, the
current fair market value of Preferred Stock shall be the product of (x) the
highest price per share which the Company could obtain from a willing buyer (not
a current employee or director) for shares of Common Stock sold by the Company,
from authorized but unissued shares, as determined in good faith by

 

4



--------------------------------------------------------------------------------

its Board of Directors and (y) the number of shares of Common Stock into which
each share of Preferred Stock is convertible at the time of such exercise,
unless the Company shall become subject to a Merger Event, in which case the
fair market value of Preferred Stock shall be deemed to be the per share value
received by the holders of the Company’s Preferred Stock on a common equivalent
basis pursuant to such Merger Event.

Upon partial exercise by either cash or Net Issuance, the Company shall promptly
issue an amended Agreement representing the remaining number of shares
purchasable hereunder. All other terms and conditions of such amended Agreement
shall be identical to those contained herein, including, but not limited to the
Effective Date hereof.

(b) Exercise Prior to Expiration. To the extent this Agreement is not previously
exercised as to all Preferred Stock subject hereto, and if the fair market value
of one share of the Preferred Stock is greater than the Exercise Price then in
effect, this Agreement shall be deemed automatically exercised pursuant to
Section 3(a) (even if not surrendered) immediately before its expiration. For
purposes of such automatic exercise, the fair market value of one share of the
Preferred Stock upon such expiration shall be determined pursuant to
Section 3(a). To the extent this Agreement or any portion thereof is deemed
automatically exercised pursuant to this Section 3(b), the Company agrees to
promptly notify the Warrantholder of the number of shares of Preferred Stock, if
any, the Warrantholder is to receive by reason of such automatic exercise.

SECTION 4. RESERVATION OF SHARES.

During the term of this Agreement, the Company will at all times have authorized
and reserved a sufficient number of shares of its Preferred Stock to provide for
the exercise of the rights to purchase Preferred Stock as provided for herein,
and shall have authorized and reserved a sufficient number of shares of its
Common Stock to provide for the conversion of the shares of Preferred Stock
issuable hereunder.

SECTION 5. NO FRACTIONAL SHARES OR SCRIP.

No fractional shares or scrip representing fractional shares shall be issued
upon the exercise of this Agreement, but in lieu of such fractional shares the
Company shall make a cash payment therefor upon the basis of the then fair
market value of one share of Preferred Stock.

SECTION 6. NO RIGHTS AS STOCKHOLDER.

This Agreement does not entitle the Warrantholder to any voting rights or other
rights as a shareholder/stockholder of the Company prior to the exercise of this
Agreement.

SECTION 7. WARRANTHOLDER REGISTRY.

The Company shall maintain a registry showing the name and address of the
registered holder of this Agreement. Warrantholder’s initial address, for
purposes of such registry, is set forth below Warrantholder’s signature on this
Agreement. Warrantholder may change such address by giving written notice of
such changed address to the Company.

 

5



--------------------------------------------------------------------------------

SECTION 8. ADJUSTMENT RIGHTS.

The Exercise Price and the number of shares of Preferred Stock purchasable
hereunder are subject to adjustment, as follows:

(a) Merger Event. If at any time there shall be Merger Event, then, as a part of
such Merger Event, lawful provision shall be made so that the Warrantholder
shall thereafter be entitled to receive, upon exercise of this Agreement, the
number of shares of preferred stock or other securities or property
(collectively, “Reference Property”) that the Warrantholder would have received
in connection with such Merger Event if Warrantholder had exercised this
Agreement immediately prior to the Merger Event. In any such case, appropriate
adjustment (as determined in good faith by the Company’s Board of Directors)
shall be made in the application of the provisions of this Agreement with
respect to the rights and interests of the Warrantholder after the Merger Event
to the end that the provisions of this Agreement (including adjustments of the
Exercise Price and adjustments to ensure that the provisions of this Section 8
shall thereafter be applicable, as nearly as possible, to the purchase rights
under this Agreement in relation to any Reference Property thereafter acquirable
upon exercise of such purchase rights) shall continue to be applicable in their
entirety, and to the greatest extent possible. Without limiting the foregoing,
in connection with any Merger Event, upon the closing thereof, the successor or
surviving entity shall assume the obligations of this Agreement; provided that
the foregoing assumption requirement shall not apply if the consideration to be
paid for or in respect of the outstanding shares of Preferred Stock in such
Merger Event consists solely of cash and/or readily marketable securities. In
connection with a Merger Event and upon Warrantholder’s written election to the
Company, the Company shall cause this Warrant Agreement to be exchanged for the
consideration that Warrantholder would have received if Warrantholder had chosen
to exercise its right to have shares issued pursuant to the Net Issuance
provisions of this Warrant Agreement without actually exercising such right,
acquiring such shares and exchanging such shares for such consideration. The
provisions of this Section 8(a) shall similarly apply to successive Merger Even.

(b) Reclassification of Shares. Except for Merger Events subject to
Section 8(a), and subject to Section 8(f), if the Company at any time shall, by
combination, reclassification, exchange or subdivision of securities or
otherwise, change any of the securities as to which purchase rights under this
Agreement exist into the same or a different number of securities of any other
class or classes, this Agreement shall thereafter represent the right to acquire
such number and kind of securities as would have been issuable as the result of
such change with respect to the securities which were subject to the purchase
rights under this Agreement immediately prior to such combination,
reclassification, exchange, subdivision or other change. The provisions of this
Section 8(b) shall similarly apply to successive combination, reclassification,
exchange, subdivision or other change.

(c) Subdivision or Combination of Shares. If the Company at any time shall
combine or subdivide its Preferred Stock, (i) in the case of a subdivision, the
Exercise Price shall be proportionately decreased and the number of shares of
Preferred Stock issuable hereunder shall be proportionately increased, or
(ii) in the case of a combination, the Exercise Price shall be proportionately
increased and the number of shares of Preferred Stock issuable hereunder shall
be proportionately decreased.

 

6



--------------------------------------------------------------------------------

(d) Stock Dividends. If the Company at any time while this Agreement is
outstanding and unexpired shall:

(i) pay a dividend with respect to the Preferred Stock payable in Preferred
Stock, then the Exercise Price shall be adjusted, from and after the date of
determination of stockholders entitled to receive such dividend or distribution,
to that price determined by multiplying the Exercise Price in effect immediately
prior to such date of determination by a fraction (A) the numerator of which
shall be the total number of shares of Preferred Stock outstanding immediately
prior to such dividend or distribution, and (B) the denominator of which shall
be the total number of shares of Preferred Stock outstanding immediately after
such dividend or distribution; or

(ii) make any other distribution with respect to Preferred Stock, except any
distribution specifically provided for in any other clause of this Section 8,
then, in each such case, provision shall be made by the Company such that the
Warrantholder shall receive upon exercise or conversion of this Warrant a
proportionate share of any such distribution as though it were the holder of the
Preferred Stock as of the record date fixed for the determination of the
stockholders of the Company entitled to receive such distribution.

(e) Antidilution Rights. Additional antidilution rights applicable to the
Preferred Stock purchasable hereunder are as set forth in the Charter and shall
be applicable with respect to the Preferred Stock issuable hereunder. The
Company shall promptly provide the Warrantholder with any restatement,
amendment, modification or waiver of the Charter; provided, that no such
amendment, modification or waiver shall impair or reduce the antidilution rights
applicable to the Preferred Stock as of the date hereof unless such amendment,
modification or waiver affects the rights of Warrantholder with respect to the
Preferred Stock in the same manner as it affects all other holders of Preferred
Stock.

(f) Notice of Adjustments. If: (i) the Company shall declare any dividend or
distribution upon its stock, whether in stock, cash, property or other
securities; (ii) there shall be any Merger Event; (iii) there shall be an
Initial Public Offering; (iv) the Company shall sell, lease, license or
otherwise transfer all or substantially all of its assets; or (v) there shall be
any voluntary dissolution, liquidation or winding up of the Company; then, in
connection with each such event, the Company shall send to the Warrantholder:
(A) at least twenty (20) days’ prior written notice of the date on which the
books of the Company shall close or a record shall be taken for such dividend,
distribution, or for determining rights to vote in respect of such Merger Event,
dissolution, liquidation or winding up; (B) in the case of any such Merger
Event, sale, lease, license or other transfer of all or substantially all
assets, dissolution, liquidation or winding up, at least fifteen (15) days’
prior written notice of the date when the same shall take place (and specifying
the date on which the holders of Preferred Stock shall be entitled to exchange
their Preferred Stock for securities or other property deliverable upon such
Merger Event, dissolution, liquidation or winding up); and (C) in the case of an
Initial Public Offering, the Company shall give the Warrantholder at least
fifteen (15) days’ written notice prior to the effective date thereof.

 

7



--------------------------------------------------------------------------------

Each such written notice shall set forth, in reasonable detail, (i) the event
requiring the notice, and (ii) if any adjustment is required to be made, (A) the
amount of such adjustment, (B) the method by which such adjustment was
calculated, (C) the adjusted Exercise Price (if the Exercise Price has been
adjusted), and (D) the number of shares subject to purchase hereunder after
giving effect to such adjustment, and shall be given in accordance with
Section 12(g) below.

(g) Timely Notice. Failure to timely provide such notice required by
subsection (f) above shall entitle Warrantholder to retain the benefit of the
applicable notice period notwithstanding anything to the contrary contained in
any insufficient notice received by Warrantholder. For purposes of this
subsection (g), and notwithstanding anything to the contrary in Section 12(g),
the notice period shall begin on the date Warrantholder actually receives a
written notice containing all the information required to be provided in such
subsection (g).

SECTION 9. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY.

(a) Reservation of Preferred Stock. The Preferred Stock issuable upon exercise
of the Warrantholder’s rights has been or, in the case of Preferred Stock
issuable in the Next Round, will be duly and validly reserved and, when issued
in accordance with the provisions of this Agreement, will be validly issued,
fully paid and non-assessable, and will be free of any taxes, liens, charges or
encumbrances of any nature whatsoever; provided, that the Preferred Stock
issuable pursuant to this Agreement may be subject to restrictions on transfer
under state and/or federal securities laws. The Company has made available to
the Warrantholder true, correct and complete copies of its Charter and current
bylaws. The issuance of certificates for shares of Preferred Stock upon exercise
of this Agreement shall be made without charge to the Warrantholder for any
issuance tax in respect thereof, or other cost incurred by the Company in
connection with such exercise and the related issuance of shares of Preferred
Stock; provided, that the Company shall not be required to pay any tax which may
be payable in respect of any transfer and the issuance and delivery of any
certificate in a name other than that of the Warrantholder.

(b) Due Authority. The execution and delivery by the Company of this Agreement
and the performance of all obligations of the Company hereunder, including the
issuance to Warrantholder of the right to acquire the shares of Preferred Stock
and the Common Stock into which it may be converted, have been duly authorized
by all necessary corporate action on the part of the Company. This Agreement:
(1) does not violate the Company’s Charter or current bylaws; (2) does not
contravene any law or governmental rule, regulation or order applicable to it;
and (3) does not and will not contravene any provision of, or constitute a
default under, any indenture, mortgage, contract or other instrument to which it
is a party or by which it is bound. This Agreement constitutes a legal, valid
and binding agreement of the Company, enforceable in accordance with its terms.

(c) Consents and Approvals. No consent or approval of, giving of notice to,
registration with, or taking of any other action in respect of any state,
federal or other governmental authority or agency is required with respect to
the execution, delivery and performance by the Company of its obligations under
this Agreement, except for the filing of notices pursuant to Regulation D under
the Act and any filing required by applicable state securities law, which
filings will be effective by the time required thereby.

 

8



--------------------------------------------------------------------------------

(d) Issued Securities. All issued and outstanding shares of Common Stock,
Preferred Stock or any other securities of the Company have been duly authorized
and validly issued and are fully paid and nonassessable. All outstanding shares
of Common Stock, Preferred Stock and any other securities were issued in full
compliance with all federal and state securities laws. In addition, as of the
date immediately preceding the date of this Agreement:

(i) The authorized capital of the Company consists of (A) 81,000,000 shares of
Common Stock, of which 2,141,690 shares are issued and outstanding, and
(B) 67,460,997 shares of Preferred Stock, of which 61,013,326 shares are issued
and outstanding and as of the date hereof, are convertible into shares of Common
Stock on a 1:1 basis;

(ii) The Company has reserved 11,510,000 shares of Common Stock for issuance
under its Stock Option Plan(s), under which 7,445,374 options are outstanding.
The Company has no outstanding loans to any employee, officer or director of the
Company, and the Company agrees not to enter into any such loan or otherwise
guarantee the payment of any loan made to an employee, officer or director by a
third party; and

(iii) In accordance with the Company’s Charter and except as set forth in the
Investor Rights Agreement (defined below), no stockholder of the Company has
preemptive rights to purchase new issuances of the Company’s capital stock.

(e) Registration Rights. The Company agrees that the shares of Common Stock
issued and issuable upon conversion of the shares of Preferred Stock issued upon
exercise of this Warrant, and, at all times (if any) when the Preferred Stock
shall be Common Stock, the shares of Preferred Stock issued upon exercise of
this Warrant, shall have the “Piggyback,” and S-3 registration rights pursuant
to and as set forth in the Company’s investor rights agreement or similar
agreement (as may be amended from time to time, the “Investor Rights Agreement”)
on a pari passu basis with the holders of outstanding shares of Preferred Stock
of the same series who are parties thereto. The provisions set forth in the
Company’s Investor Rights Agreement or similar agreement relating to such
registration rights in effect as of the Effective Date may not be amended,
modified or waived without the prior written consent of the Warrantholder unless
such amendment, modification or waiver affects the rights associated with the
shares of Preferred Stock issued upon exercise hereof in the same manner as such
amendment, modification, or waiver affects the rights associated with all
outstanding shares of Preferred Stock of the same series whose holders are
parties thereto.

(f) Other Commitments to Register Securities. Except as set forth in the
Investor Rights Agreement, the Company is not, pursuant to the terms of any
other agreement currently in existence, under any obligation to register under
the Act any of its presently outstanding securities or any of its securities
which may hereafter be issued.

 

9



--------------------------------------------------------------------------------

(g) Exempt Transaction. Subject to the accuracy of the Warrantholder’s
representations in Section 10, the issuance of the Preferred Stock upon exercise
of this Agreement, and the issuance of the Common Stock upon conversion of the
Preferred Stock, will each constitute a transaction exempt from (i) the
registration requirements of Section 5 of the Act, in reliance upon Section 4(2)
thereof; and (ii) the qualification requirements of the applicable state
securities laws.

(h) Compliance with Rule 144. If the Warrantholder proposes to sell Preferred
Stock issuable upon the exercise of this Agreement, or the Common Stock into
which it is convertible, in compliance with Rule 144 promulgated by the SEC,
then, upon Warrantholder’s written request to the Company, the Company shall
promptly furnish to the Warrantholder a written statement confirming the
Company’s compliance with the filing requirements of the SEC as set forth in
such Rule, as such Rule may be amended from time to time.

(i) Information Rights. During the term of this Warrant, Warrantholder shall be
entitled to the information rights contained in Section 7.1 of the Loan
Agreement, and Section 7.1 of the Loan Agreement is hereby incorporated into
this Agreement by this reference as though fully set forth herein, provided,
however, that the Company shall (i) not be required to deliver a Compliance
Certificate once all Indebtedness (as defined in the Loan Agreement) owed by the
Company to Warrantholder has been repaid; and (ii) be free to make any change in
its accounting policies and reporting practices in accordance with GAAP.

SECTION 10. REPRESENTATIONS AND COVENANTS OF THE WARRANTHOLDER.

This Agreement has been entered into by the Company in reliance upon the
following representations and covenants of the Warrantholder:

(a) Investment Purpose. The right to acquire Preferred Stock is being acquired
for investment and not with a view to the sale or distribution of any part
thereof, and the Warrantholder has no present intention of selling or engaging
in any public distribution of such rights or the Preferred Stock except pursuant
to an effective registration statement or an exemption from the registration
requirements of the Act.

(b) Private Issue. The Warrantholder understands (i) that the Preferred Stock
issuable upon exercise of this Agreement is not registered under the Act or
qualified under applicable state securities laws on the ground that the issuance
contemplated by this Agreement will be exempt from the registration and
qualifications requirements thereof, and (ii) that the Company’s reliance on
such exemption is predicated on the representations set forth in this
Section 10.

(c) Financial Risk. The Warrantholder has such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of its investment, and has the ability to bear the economic risks of its
investment.

 

10



--------------------------------------------------------------------------------

(d) Risk of No Registration. The Warrantholder understands that if the Company
does not register with the SEC pursuant to Section 12 of the Securities Exchange
Act of 1934 (the “1934 Act”), or file reports pursuant to Section 15(d) of the
1934 Act, or if a registration statement covering the securities under the Act
is not in effect when it desires to sell (i) the rights to purchase Preferred
Stock pursuant to this Agreement or (ii) the Preferred Stock issuable upon
exercise of the right to purchase, it may be required to hold such securities
for an indefinite period. The Warrantholder also understands that any sale of
(A) its rights hereunder to purchase Preferred Stock or (B) Preferred Stock
issued or issuable hereunder which might be made by it in reliance upon Rule 144
under the Act may be made only in accordance with the terms and conditions of
that Rule.

(e) Accredited Investor. Warrantholder is an “accredited investor” within the
meaning of the Securities and Exchange Rule 501 of Regulation D, as presently in
effect.

SECTION 11. TRANSFERS.

Subject to compliance with applicable federal and state securities laws, this
Agreement and all rights hereunder are transferable, in whole or in part,
without charge to the holder hereof (except for transfer taxes) upon surrender
of this Agreement properly endorsed; provided, that so long as no Event of
Default has occurred and is continuing, Warrantholder can only assign any
interest hereunder to a Person who is an Affiliate of Warrantholder or an
Eligible Assignee upon thirty (30) days prior notice to the Company. Any
proposed transfer of this Agreement or any rights hereunder is prohibited unless
transferred in accordance with the terms hereof. Each permitted taker and holder
of this Agreement, by taking or holding the same in accordance with the terms
hereof, consents and agrees that this Agreement, when endorsed in blank, shall
be deemed negotiable, and that the holder hereof, when this Agreement shall have
been so endorsed and its transfer recorded on the Company’s books, shall be
treated by the Company and all other persons dealing with this Agreement as the
absolute owner hereof for any purpose and as the person entitled to exercise the
rights represented by this Agreement. The transfer of this Agreement shall be
recorded on the books of the Company upon receipt by the Company of a notice of
transfer in the form attached hereto as Exhibit III (the “Transfer Notice”), at
its principal offices and the payment to the Company of all transfer taxes and
other governmental charges imposed on such transfer. Until the Company receives
such Transfer Notice, the Company may treat the registered owner hereof as the
owner for all purposes. Any proposed transfer not in accordance with the terms
hereof shall be null and void ab inititio.

SECTION 12. MISCELLANEOUS.

(a) Effective Date. The provisions of this Agreement shall be construed and
shall be given effect in all respects as if it had been executed and delivered
by the Company on the date hereof. This Agreement shall be binding upon any
successors or assigns of the Company.

(b) Remedies. In the event of any default hereunder, the non-defaulting party
may proceed to protect and enforce its rights either by suit in equity and/or by
action at law, including but not limited to an action for damages as a result of
any such default, and/or an action for specific performance for any default
where Warrantholder will not have an adequate remedy at law and where damages
will not be readily ascertainable. The Company expressly agrees that it shall
not oppose an application by the Warrantholder or any other person entitled to
the benefit of this Agreement requiring specific performance of any or all
provisions hereof or enjoining the Company from continuing to commit any such
breach of this Agreement.

 

11



--------------------------------------------------------------------------------

(c) No Impairment of Rights. The Company will not, by amendment of its Charter
or through any other means, avoid or seek to avoid the observance or performance
of any of the terms of this Agreement, but will at all times in good faith
assist in the carrying out of all such terms and in the taking of all such
actions as may be necessary or appropriate in order to protect the rights of the
Warrantholder against impairment.

(d) Additional Documents. The Company, upon execution of this Agreement, shall
provide the Warrantholder with an officer’s certificate stating that on and as
of the Effective Date, the representations, warranties and covenants set forth
in Sections 9(a) through 9(f) shall be true, correct and complete in all
material respects. The Company shall also supply the Warrantholder with
documentation reasonably necessary to evaluate whether to exercise (in cash or a
net issuance basis) this Warrant, including without limitation, (i) any
merger/purchase/asset sale agreement and related documents and estimated payout
allocations to each of the respective shareholders, warrant and option holders
in connection with a Merger Event, (ii) the most recent capitalization tables,
409A valuations (if any), and board determination of share value (including any
waterfall or per share allocations provided to the stockholders), and (iii) most
recent Charter.

(e) Attorney’s Fees. In any litigation, arbitration or court proceeding between
the Company and the Warrantholder relating hereto, the prevailing party shall be
entitled to attorneys’ fees and expenses and all costs of proceedings incurred
in enforcing this Agreement. For the purposes of this Section 12(e), attorneys’
fees shall include without limitation fees incurred in connection with the
following: (i) contempt proceedings; (ii) discovery; (iii) any motion,
proceeding or other activity of any kind in connection with an insolvency
proceeding; (iv) garnishment, levy, and debtor and third party examinations; and
(v) post judgment motions and proceedings of any kind, including without
limitation any activity taken to collect or enforce any judgment.

(f) Severability. In the event any one or more of the provisions of this
Agreement shall for any reason be held invalid, illegal or unenforceable, the
remaining provisions of this Agreement shall be unimpaired, and the invalid,
illegal or unenforceable provision shall be replaced by a mutually acceptable
valid, legal and enforceable provision, which comes closest to the intention of
the parties underlying the invalid, illegal or unenforceable provision.

(g) Notices. Except as otherwise provided herein, any notice, demand, request,
consent, approval, declaration, service of process or other communication that
is required, contemplated, or permitted under this Agreement or with respect to
the subject matter hereof shall be in writing, and shall be deemed to have been
validly served, given, delivered, and received upon the earlier of: (i) the day
of transmission by facsimile or hand delivery if transmission or delivery occurs
on a business day at or before 5:00 pm in the time zone of the recipient, or, if
transmission or delivery occurs on a non-business day or after such time, the
first business day thereafter, or the first business day after deposit with an
overnight express service or overnight mail delivery service; or (ii) the third
calendar day after deposit in the United States mails, with proper first class
postage prepaid, and shall be addressed to the party to be notified as follows:

 

12



--------------------------------------------------------------------------------

If to Warrantholder:

HERCULES TECHNOLOGY III, L.P.

Legal Department

Attention: Chief Legal Officer and Manuel Henriquez

400 Hamilton Avenue, Suite 310

Palo Alto, CA 94301

Facsimile: 650-473-9194

Telephone: 650-289-3060

With a copy to:

Cooley LLP

Attention: Maricel Mojares-Moore

101 California Street, 5th Floor

San Francisco, CA 94111

Facsimile: 415-693-2222

Telephone: 415 693-2134

(i) If to the Company:

ViewRay Incorporated

Attention: Chief Executive Officer

2 Thermo Fischer Way

Oakwood Village, OH 44146

Facsimile:

Telephone:

or to such other address as each party may designate for itself by like notice.

(h) Entire Agreement; Amendments. This Agreement constitute the entire agreement
and understanding of the parties hereto in respect of the subject matter hereof,
and supersede and replace in their entirety any prior proposals, term sheets,
letters, negotiations or other documents or agreements, whether written or oral,
with respect to the subject matter hereof (including Lender’s proposal letter
dated October 3, 2013). None of the terms of this Agreement may be amended
except by an instrument executed by each of the parties hereto.

(i) Headings. The various headings in this Agreement are inserted for
convenience only and shall not affect the meaning or interpretation of this
Agreement or any provisions hereof.

(j) No Strict Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

 

13



--------------------------------------------------------------------------------

(k) No Waiver. No omission or delay by Warrantholder at any time to enforce any
right or remedy reserved to it, or to require performance of any of the terms,
covenants or provisions hereof by the Company at any time designated, shall be a
waiver of any such right or remedy to which Warrantholder is entitled, nor shall
it in any way affect the right of Warrantholder to enforce such provisions
thereafter.

(l) Survival. All agreements, representations and warranties contained in this
Agreement or in any document delivered pursuant hereto shall be for the benefit
of Warrantholder and shall survive the execution and delivery of this Agreement
and the expiration or other termination of this Agreement.

(m) Governing Law. This Agreement have been negotiated and delivered to
Warrantholder in the State of California, and shall have been accepted by
Warrantholder in the State of California. Delivery of Preferred Stock to
Warrantholder by the Company under this Agreement is due in the State of
California. This Agreement shall be governed by, and construed and enforced in
accordance with, the laws of the State of California, excluding conflict of laws
principles that would cause the application of laws of any other jurisdiction.

(n) Consent to Jurisdiction and Venue. All judicial proceedings arising in or
under or related to this Agreement may be brought in any state or federal court
of competent jurisdiction located in the State of California. By execution and
delivery of this Agreement, each party hereto generally and unconditionally:
(a) consents to personal jurisdiction in Santa Clara County, State of
California; (b) waives any objection as to jurisdiction or venue in Santa Clara
County, State of California; (c) agrees not to assert any defense based on lack
of jurisdiction or venue in the aforesaid courts; and (d) irrevocably agrees to
be bound by any judgment rendered thereby in connection with this Agreement.
Service of process on any party hereto in any action arising out of or relating
to this Agreement shall be effective if given in accordance with the
requirements for notice set forth in Section 12(g), and shall be deemed
effective and received as set forth in Section 12(g). Nothing herein shall
affect the right to serve process in any other manner permitted by law or shall
limit the right of either party to bring proceedings in the courts of any other
jurisdiction.

(o) Mutual Waiver of Jury Trial. Because disputes arising in connection with
complex financial transactions are most quickly and economically resolved by an
experienced and expert person and the parties wish applicable state and federal
laws to apply (rather than arbitration rules), the parties desire that their
disputes be resolved by a judge applying such applicable laws. EACH OF THE
COMPANY AND WARRANTHOLDER SPECIFICALLY WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY
JURY OF ANY CAUSE OF ACTION, CLAIM, CROSS-CLAIM, COUNTERCLAIM, THIRD PARTY CLAIM
OR ANY OTHER CLAIM (COLLECTIVELY, “CLAIMS”) ASSERTED BY THE COMPANY AGAINST
WARRANTHOLDER OR ITS ASSIGNEE OR BY WARRANTHOLDER OR ITS ASSIGNEE AGAINST THE
COMPANY. This waiver extends to all such Claims, including Claims that involve
Persons other than the Company and the Warrantholder; Claims that arise out of
or are in any way connected to the relationship between the Company and
Warrantholder; and any Claims for damages, breach of contract, specific
performance, or any equitable or legal relief of any kind, arising out of this
Agreement.

 

14



--------------------------------------------------------------------------------

(p) Judicial Reference. If the waiver of jury trial set forth above is
ineffective or unenforceable, the parties agree that all Claims shall be
resolved by reference to a private judge sitting without a jury, pursuant to
Code of Civil Procedure Section 638, before a mutually acceptable referee or, if
the parties cannot agree, a referee selected by the Presiding Judge of Santa
Clara County, California. Such proceeding shall be conducted in Santa Clara
County, California, with California rules of evidence and discovery applicable
to such proceeding.

(q) Prejudgment Relief. In the event Claims are to be resolved by arbitration,
either party may seek from a court of competent jurisdiction identified in
Section 12(n), any prejudgment order, writ or other relief and have such
prejudgment order, writ or other relief enforced to the fullest extent permitted
by law notwithstanding that all Claims are otherwise subject to resolution by
judicial reference.

(r) Counterparts. This Agreement and any amendments, waivers, consents or
supplements hereto may be executed in any number of counterparts, and by
different parties hereto in separate counterparts, each of which when so
delivered shall be deemed an original, but all of which counterparts shall
constitute but one and the same instrument.

[Remainder of Page Intentionally Left Blank]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by its officers thereunto duly authorized as of the Effective Date.

 

COMPANY:  

VIEWRAY INCORPORATED, a Delaware

corporation

   

By:

 

/s/ D. David Chandler

   

Name:

  David Chandler    

Title:

  CFO   WARRANTHOLDER:  

HERCULES TECHNOLOGY III, L.P.,

a Delaware limited partnership

   

By:

 

Hercules Technology SBIC Management,

LLC, its General Partner

   

By:

 

Hercules Technology Growth Capital, Inc.,

its Manager

   

By:

 

/s/ Ben Bang

   

Name:

  Ben Bang    

Title:

  SENIOR COUNSEL  

 

[Signature Page to Warrant Agreement]



--------------------------------------------------------------------------------

EXHIBIT I

NOTICE OF EXERCISE

 

To: [             ]

 

(1) The undersigned Warrantholder hereby elects to purchase [            ]
shares of the Series [            ] Preferred Stock of ViewRay Incorporated,
pursuant to the terms of the Agreement dated the [            ] day of
[November             , 2013] (the “Agreement”) between ViewRay Incorporated and
the Warrantholder, and [CASH PAYMENT: tenders herewith payment of the Purchase
Price in full, together with all applicable transfer taxes, if any.] [NET
ISSUANCE: elects pursuant to Section 3(a) of the Agreement to effect a Net
Issuance.]

 

(2) Please issue a certificate or certificates representing said shares of
Series [            ] Preferred Stock in the name of the undersigned or in such
other name as is specified below.

 

 

 

  (Name)      

 

  (Address)     WARRANTHOLDER:  

HERCULES TECHNOLOGY III, L.P.,

a Delaware limited partnership

 

By:

 

 

Hercules Technology SBIC Management,

LLC, its General Partner

   

By:

 

 

Hercules Technology Growth Capital, Inc.,

its Manager

    By:  

 

  Name:       Title:    



--------------------------------------------------------------------------------

EXHIBIT III

TRANSFER NOTICE

(To transfer or assign the foregoing Agreement execute this form and supply
required information. Do not use this form to purchase shares.)

FOR VALUE RECEIVED, the foregoing Agreement and all rights evidenced thereby are
hereby transferred and assigned to the following Warrantholder’s Affiliate:

 

 

(Please Print)    whose address is   

 

 

and whose is a Warrantholder’s Affiliate by virtue of the following
relationship:

 

 

 

Dated:  

 

Holder’s Signature:  

 

Holder’s Address:  

 

 

Signature Guaranteed:                                          
                                                                    

NOTE: The signature to this Transfer Notice must correspond with the name as it
appears on the face of the Agreement, without alteration or enlargement or any
change whatever. Officers of corporations and those acting in a fiduciary or
other representative capacity should file proper evidence of authority to assign
the foregoing Agreement.